
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mrs. Capps (for
			 herself, Mrs. McMorris Rodgers,
			 Mr. Reichert, and
			 Mr. Hastings of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of
		  Deep Vein Thrombosis Awareness Month and National DVT
		  Screening Day and supporting efforts to educate the public about deep
		  vein thrombosis, in memory of former Representative Jennifer
		  Dunn.
	
	
		Whereas deep vein thrombosis is a condition that occurs
			 when a blood clot forms in one of the large veins, typically in the lower leg
			 or thigh, interfering with blood flow;
		Whereas the blood clot can embolize, meaning that it can
			 break off and travel through the bloodstream, potentially lodging in the brain,
			 lung, heart, or other organ and causing severe damage;
		Whereas deep vein thrombosis is a serious but preventable
			 medical condition, and pulmonary embolism can be life-threatening;
		Whereas deep vein thrombosis occurs in approximately
			 2,000,000 Americans every year;
		Whereas pulmonary embolisms kill more than 300,000
			 Americans each year, more than breast cancer and AIDS combined;
		Whereas fatal pulmonary embolism may be the most common
			 preventable cause of hospital death in the United States;
		Whereas the risk factors for deep vein thrombosis include
			 cancer and certain heart or respiratory diseases;
		Whereas pregnant women are 5 times more likely to develop
			 deep vein thrombosis than nonpregnant women, with risk increasing in the third
			 trimester and immediately after delivery;
		Whereas former Representative Jennifer Dunn died of a
			 fatal pulmonary embolism on September 5, 2007; and
		Whereas the establishment of March as Deep Vein Thrombosis
			 Awareness Month and the second Tuesday of March as National DVT Screening Day,
			 in honor of Jennifer Dunn, would raise public awareness about this
			 life-threatening but preventable condition: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of Deep Vein Thrombosis Awareness Month;
			(2)supports the goals
			 and ideals of National DVT Screening Day;
			(3)honors the memory
			 of Jennifer Dunn; and
			(4)recognizes the
			 importance of raising awareness of deep vein thrombosis.
			
